Exhibit 10.1

 

SECOND AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 2, 2016

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is among CUBIC CORPORATION, a Delaware corporation (the
“Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS:

 

(1)           The Borrower, the Lenders and the Administrative Agent have
entered into that certain Second Amended and Restated Credit Agreement dated as
of May 8, 2012 (as amended from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the Credit Agreement).

 

(2)           The Borrower has requested that the Administrative Agent and the
Lenders consent to a transaction not otherwise permitted under the terms of the
Credit Agreement and amend the Credit Agreement, in each case as set forth in
this Amendment.

 

(3)           The Administrative Agent and the Lenders party hereto are, on the
terms and conditions stated below, willing to grant the request of the Borrower.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.            Consent.  Effective as of the Second Amendment Effective
Date (as defined below) and subject to the satisfaction of the conditions
precedent set forth in Section 3 of this Amendment, the Administrative Agent and
the Lenders party hereto consent to the GATR Acquisition.

 

SECTION 2.            Amendment. Effective as of the Second Amendment Effective
Date and subject to the satisfaction of the conditions precedent set forth in
Section 3 of this Amendment, the parties hereto agree that the Credit Agreement
is hereby amended as follows:

 

(a)           Section 1.01 of the Credit Agreement is amended to add the
following definitions thereto in the appropriate alphabetical order and, where
applicable, replace the corresponding previously existing definitions:

 

““Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Loan or the Revolving Credit Commitment Fee;

 

(i)    if such day occurs on or after the Second Amendment Effective Date and
prior to the delivery of the financial statements referred to in
clause (ii) below for the fiscal period ended March 31, 2016, (x) with respect
to Loans that are Eurodollar Loans, 2.25%, (y) with respect to Loans that are
ABR Loans, 1.25% and (z) with respect to the Revolving Credit Commitment Fee,
0.400%; and

 

(ii)   if such day occurs on or after the date upon which the Borrower shall
have delivered to the Administrative Agent the financial statements required to
be delivered for the

 

--------------------------------------------------------------------------------


 

fiscal period ended March 31, 2016 pursuant to Section 5.01(a), the rate as set
forth below that corresponds to the Leverage Ratio as of the last day of the
fiscal quarter or fiscal year most recently ended prior to such day for which
financial statements shall have been delivered to the Administrative Agent as
required pursuant to Section 5.01(a) or (b) hereof, together with the
corresponding compliance certificate required pursuant to Section 5.02 hereof;
provided that any increase or decrease in the Applicable Rate shall become
effective as of the fifth Business Day immediately following the date the
financial statements and accompanying compliance certificate shall have been
delivered for a fiscal quarter or fiscal year end; and provided, further, that
(A) if the Borrower shall fail to timely deliver such statements and
certificates for any such fiscal quarter or fiscal year period or (B) during the
continuance of an Event of Default, then the Applicable Rate with respect to ABR
Loans and Eurodollar Loans and with respect to the Revolving Credit Commitment
Fee shall be determined for the period (x) from and including the date upon
which such financial statements and certificate were required to be delivered to
but excluding the date upon which financial statements and a certificate
complying with Section 5.01(a) or (b) and Section 5.02 are delivered or (y) from
and including the date from which such Event of Default shall have occurred but
excluding the date upon which such Event of Default is cured or waived as if the
applicable Leverage Ratio was greater than 3.00:1.00:

 

Leverage Ratio

 

Eurodollar
Spread for Loans

 

ABR Spread
for Loans

 

Commitment
Fee

 

Less than 1.00 to 1.00

 

1.375

%

0.375

%

0.20

%

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

1.50

%

0.50

%

0.25

%

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

1.75

%

0.75

%

0.30

%

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

2.00

%

1.00

%

0.35

%

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

2.25

%

1.25

%

0.40

%

Greater than or equal to 3.00 to 1.00

 

2.50

%

1.50

%

0.45

%

 

”.

 

““Consolidated EBITDA” means with respect to the Borrower and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income,
(ii) Consolidated Interest Expense (to the extent deducted in determining
Consolidated Net Income), (iii) taxes, and (iv) depreciation and amortization
(to the extent deducted in determining Consolidated Net Income) and stock
compensation and other non-cash items properly deductible in determining
Consolidated Net Income, calculated on a consolidated basis in accordance with
GAAP, (b) plus, solely for the purposes of determining compliance with
Section 6.01(b), (i) enterprise resource planning expense not to exceed
(A) $30,000,000 with respect to any four consecutive fiscal quarter measurement
period ending in the fiscal year ending on September 30, 2016, (B) $25,000,000
with respect to any four consecutive fiscal quarter measurement period ending in
the fiscal year ending on September 30, 2017 and (C) $20,000,000 with respect to
any four consecutive quarter measurement period ending in the fiscal year ending
on September 30, 2018 and (ii) the following one-time non-recurring expense
items in connection with any acquisition (including, without limitation, the
GATR Acquisition and the acquisition of TeraLogics: (A) options expense,
(B) deal bonuses, (C) earn outs and purchase price allocations relating to
options, (D) expense in respect of inventory in finished goods, (E) retention
expense, (F) legal, accounting, tax and other consulting expense,
(G) integration expense, (H) director & officer and representation & warranty
expense and (I) fees and

 

2

--------------------------------------------------------------------------------


 

expenses in respect of the financing of any acquisition, minus (c) non-cash
items properly added in determining Consolidated Net Income for such period, all
such calculations to be on a consolidated basis in accordance with GAAP.”

 

““GATR Acquisition” means the acquisition by the Borrower of all of the capital
stock of GATR Technologies, Inc. (“GATR”), an Alabama corporation, pursuant to
the Stock Purchase Agreement dated as of December 18, 2015 among GATR, the
shareholders of GATR, the representative of such shareholders and the Borrower
as such agreement may be amended, supplemented or otherwise modified, in each
case in any material respect which is not adverse to the Administrative Agent or
the Lenders (it being understood and agreed that changes to the purchase price
in excess of 10% thereof or the definition of “Material Adverse Effect”
appearing therein shall be deemed to be a material amendment or modification
which is adverse to the Administrative Agent and the Lenders) from time to
time.”

 

““Most Favored Provisions” has the meaning specified in Section 6.13.”

 

““Note Purchase Agreement” means that certain Amended and Restated Note Purchase
and Private Shelf Agreement (including all exhibits and schedules attached
thereto) dated as of February 2, 2016, between the Borrower and Guarantors on
the one hand, and the Purchasers (as defined therein) on the other hand, as it
may be amended, supplemented or otherwise modified from time to time, together
with any renewals, extensions, replacements and refinancings (notwithstanding
whether such replacements or refinancings are entered into with the Investors
party thereto as of February 2, 2016 or any other Person) thereof.”

 

““Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of February 2, 2016 by and among the
Borrower, the Administrative Agent and the Lenders party thereto.”

 

““Second Amendment Effective Date” shall have the meaning ascribed thereto in
the Second Amendment.”

 

(b)           The definition of “Revolving Loan Commitment” appearing in
Section 1.01 of the Credit Agreement is hereby amended to restate the
penultimate sentence thereof as follows:

 

“The aggregate amount of the Lenders’ Revolving Loan Commitments on the Second
Amendment Effective Date is $400,000,000.”

 

(c)           Section 2.02(c) of the Credit Agreement is amended to replace the
phrase “five (5)” appearing therein with the phrase “ten (10)”.

 

(d)           Section 5.02(a) of the Credit Agreement is amended to replace the
phrase “and Section 6.10” appearing therein with the phrase “, Section 6.10 and
the requirements of any Most Favored Provision incorporated herein pursuant to
Section 6.13”.

 

(e)           Article VI of the Credit Agreement is amended to insert
Section 6.13, which will read in its entirety as follows:

 

“SECTION 6.13             Most Favored Provisions.  If at any time the Note
Purchase Agreement, or any agreement or document related to the Note Purchase
Agreement, includes (a) any covenant, event of default or similar provision that
is not provided for in this Agreement, or (b) any covenant, event of default or
similar provision that is more restrictive than the same or similar covenant,

 

3

--------------------------------------------------------------------------------


 

event of default or similar provision provided in this Agreement (all such
provisions described in clauses (a) or (b) of this Section 6.13 being referred
to as the “Most Favored Provisions”), then (i) such Most Favored Provision shall
immediately and automatically be incorporated by reference in this Agreement as
if set forth fully herein, mutatis mutandis, and no such provision may
thereafter be waived, amended or modified under this Agreement, except pursuant
to the provisions of Section 9.02, and (ii) the Borrower shall promptly, and in
any event within five (5) Business Days after entering into any such Most
Favored Provision, so advise the Lenders in writing.  Thereafter, upon the
request of the Required Lenders, the Borrower shall enter into an amendment to
this Agreement with the Required Lenders evidencing the incorporation of such
Most Favored Provision, it being agreed that any failure to make such request or
to enter into any such amendment shall in no way qualify or limit the
incorporation by reference described in clause (i) of the immediately preceding
sentence.”

 

(f)            Section 6.01(b) of the Credit Agreement is amended and restated
to read in its entirety as follows:

 

“The Borrower will not permit the Leverage Ratio (i) at the end of any fiscal
quarter ending prior to December 31, 2016 to be greater than 4.00:1.00 and
(ii) at the end of any fiscal quarter ending on or after December 31, 2016 to be
greater than 3.50 to 1.00.”

 

(g)           Schedule 2.01 of the Credit Agreement is amended and restated to
read in its entirety as Schedule 2.01 to this Amendment.

 

SECTION 3.            Conditions to Effectiveness. The consent in Section 1 of
this Amendment and the amendments in Section 2 of this Amendment shall be
effective as of the date (the “Second Amendment Effective Date”) the following
conditions are satisfied:

 

(a)           the Administrative Agent’s receipt of counterparts of this
Amendment duly executed by the Borrower, the Administrative Agent, Lenders
constituting Required Lenders and each Lender increasing its Revolving Loan
Commitment pursuant to this Amendment;

 

(b)           the Administrative Agent’s receipt of a reaffirmation (the
“Reaffirmation”) of the Guarantee by the Guarantors, in the form of Exhibit A,
duly executed by each Guarantor party thereto;

 

(c)           the Administrative Agent’s receipt of (i) such documents or
certificates with respect to legal matters or corporate or other proceedings
related to this Amendment or the transactions contemplated hereby as may be
reasonably requested by the Administrative Agent and (ii) a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date hereof) of counsel to the Borrower and the Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and covering such matters relating to the Borrower and the Guarantors, the
Financing Documents, this Amendment or the Transactions as the Administrative
Agent shall reasonably request;

 

(d)           the Administrative Agent’s receipt of a certificate signed by the
President, a Vice President or a Financial Officer of the Borrower certifying
that, after giving effect to this Amendment, the Borrower is in compliance with
the conditions contained in Section 4.02 of the Credit Agreement (as amended by
this Amendment);

 

(e)           the Administrative Agent’s receipt of evidence reasonably
satisfactory to it that, on or prior to March 31, 2016, the GATR Acquisition has
been consummated or, substantially concurrently with the effectiveness of this
Amendment, will be consummated;

 

4

--------------------------------------------------------------------------------


 

(f)            the Administrative Agent’s receipt of an effective amendment to,
or restatement of, the Note Purchase and Private Shelf Agreement (the “Private
Placement”) dated as of March 12, 2013 by and among the Borrower, the guarantors
party thereto, Prudential Investment Management, Inc. and the other purchasers
party thereto, which amendment shall permit the consummation of the GATR
Acquisition and shall otherwise amend the Private Placement on terms no more
restrictive than those set forth in this Amendment;

 

(g)           the Administrative Agent shall have made such reallocations of
each Lender’s Revolving Credit Exposure under the Credit Agreement as are
necessary in order that the Revolving Credit Exposure with respect to such
Lender reflects the pro rata share of the aggregate Revolving Credit Exposure
set forth in Schedule 2.01 for such Lender under the Credit Agreement as amended
hereby.  The Borrower hereby agrees to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurodollar Loans and the reallocation described in this
clause (g), in each case on the terms and in the manner set forth in
Section 2.15 of the Credit Agreement; and

 

(h)           the Administrative Agent’s (and its affiliates) and the Lenders’
receipt of all fees and expenses then due and owing under the Credit Agreement,
the other Financing Documents or under any other applicable letter agreement,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement or other applicable document.

 

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.            Representations and Warranties. The Borrower represents
and warrants as follows:

 

(a)           Authority; Enforceability. The Borrower has the requisite
corporate power and authority to execute, deliver and perform this Amendment,
and to perform its obligations under the Credit Agreement as modified hereby and
the other Financing Documents to which it is a party. Each Guarantor has the
requisite corporate power and authority to execute, deliver and perform the
Reaffirmation, and to perform its obligations under the Reaffirmation and the
other Financing Documents to which it is a party The execution, delivery and
performance by the Borrower of this Amendment and by each Guarantor of the
Reaffirmation have been duly approved by the board of directors of each such
Person, and no other corporate proceedings on the part of the Borrower or any
Guarantor are necessary to consummate such transactions. This Amendment has been
duly executed and delivered by the Borrower and the Reaffirmation has been duly
executed and delivered by each Guarantor.  Each of this Amendment and the Credit
Agreement as amended hereby constitutes the legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally and by general equitable principles. Each of the
Guarantee by the Guarantors and the Reaffirmation constitutes the legal, valid
and bind obligation of each Guarantor, enforceable against such Guarantor in
accordance with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization or moratorium or other similar laws
relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

(b)           Financing Document Representations and Warranties. The
representations and warranties contained in each Financing Document are true and
correct in all material respects (except that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
and as of the date hereof, before and after giving effect to this Amendment, as
though made on and as of

 

5

--------------------------------------------------------------------------------


 

such date (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).

 

(c)           Absence of Default. Except as expressly waived hereby, no event or
circumstance has occurred and is continuing, or would result from the
effectiveness of this Amendment, that constitutes a Default or an Event of
Default.

 

SECTION 5.            Reference to and Effect on the Financing Documents. (a) 
Upon and after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof’ or words of like import
referring to the Credit Agreement, and each reference in the other Financing
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

 

(b)           The Credit Agreement and all other Financing Documents are and
shall continue to be in full force and effect and are hereby ratified and
confirmed in all respects.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the
Financing Documents, nor constitute a waiver of any provision of any of the
Financing Documents.

 

SECTION 6.            Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

SECTION 7.            Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT
THE ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

SECTION 8.            Severability. Whenever possible, each provision of this
Amendment shall be interpreted in a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

SECTION 9.            Captions and Headings. The captions or section headings at
various places in this Amendment are intended for convenience only and do not
constitute and shall not be interpreted as part of this Amendment.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

CUBIC CORPORATION, as the Borrower

 

 

 

 

 

By:

/s/ James R. Edwards

 

James R. Edwards

 

Senior Vice President, General Counsel and Secretary

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Vice President and Treasurer

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Anna C. Araya

 

Name: Anna C. Araya

 

Title:   Vice President

 

 

BANK OF THE WEST, as a Lender

 

 

 

 

 

By:

/s/ Jack Lenhof

 

Name: Jack Lenhof

 

Title:   Director

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Melinda Gulledge

 

Name: Melinda Gulledge

 

Title:   Banking

 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ James Kordas

 

Name: James Kordas

 

Title:   Director

 

 

U.S. BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Marty McDonald

 

Name: Marty McDonald

 

Title:   AVP

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Alyssa Pearson

 

Name: Alyssa Pearson

 

Title:   Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

Commitments

 

Lender

 

Revolving Credit Commitment

 

Approximate Percentage of
Total Revolving Credit
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

70,000,000.00

 

17.5

%

Bank of the West

 

$

66,000,000.00

 

16.5

%

Branch Banking and Trust Company

 

$

66,000,000.00

 

16.5

%

MUFG Union Bank, N.A.

 

$

66,000,000.00

 

16.5

%

U.S. Bank, National Association

 

$

66,000,000.00

 

16.5

%

Wells Fargo Bank, National Association

 

$

66,000,000.00

 

16.5

%

Total:

 

$

400,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REAFFIRMATION BY THE GUARANTORS

 

Each of the undersigned (a) acknowledges that (i) it has reviewed that certain
Second Amendment (the “Amendment”; capitalized terms used and not otherwise
defined herein have the meanings assigned to such terms in the Amendment), dated
as of January [  ], 2016, to that certain Second Amended and Restated Credit
Agreement dated as of May 8, 2012 (the “Credit Agreement”), among Cubic
Corporation as the Borrower, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as the Administrative Agent, (ii) that certain Second Amended and Restated
Guarantee, dated as of May 8, 2012, (the “Guarantee”) to which it is a party and
the other Financing Documents to which it is a party remains in full force and
effect, and (iii) under the terms of the Guarantee, it guarantees the Guaranteed
Obligations (as defined in the Guarantee) and the other obligations set forth in
the Guarantee, and (b) agrees that each Financing Document to which it is a
party is hereby reaffirmed, ratified, approved and confirmed in each and every
respect, except that, upon the effectiveness of, and on and after the date of,
this Amendment, each reference to the Guarantee in the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended by
the Amendment.

 

 

CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Treasurer

 

 

 

CUBIC DEFENSE APPLICATIONS, INC., a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Treasurer

 

--------------------------------------------------------------------------------


 

 

CUBIC SIMULATION SYSTEMS, INC., a California corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Treasurer

 

 

 

OMEGA TRAINING GROUP, INC., a Georgia corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Treasurer

 

 

 

 

 

NEXTBUS, INC., a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Treasurer

 

 

 

DTECH LABS, INC., a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Treasurer

 

 

 

CUBIC GLOBAL DEFENSE, INC., a Delaware corporation, as a Guarantor

 

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Gregory L. Tanner

 

Treasurer

 

--------------------------------------------------------------------------------